Citation Nr: 1228575	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and H.S., the Veteran's friend


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1943 to June 1946 and from August 1947 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2009, the Veteran and his friend testified at a hearing before the undersigned.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim in December 2009 and October 2010 in an attempt to obtain an adequate medical opinion addressing the etiology of the Veteran's claimed right hip disorder.  In August 2011, the Board requested a medical specialist's opinion from the Veterans Health Administration (VHA), and the Board again remanded the Veteran's claim in September 2011 after determining that this VHA medical opinion was also insufficient.  The claim has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran is currently diagnosed with right hip osteoarthritis, status-post right hip arthroplasty.

2.  The Veteran credibly reports engaging in frequent heaving lifting and experiencing right hip pain during service.

3.  A probative VA medical opinion links the Veteran's development of his right hip osteoarthritis to the performance of his in-service duties.


CONCLUSION OF LAW

Right hip osteoarthritis, status-post right hip arthroplasty, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right hip disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that his right hip disability is attributable to the degenerative process that began during service as the result of his performance of his in-service duties.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran posits that his current right hip arthritis is attributable to a degenerative process that began during service as the result of the significant lifting duties associated with his assignment as a medical corpsman.  The Veteran reports that his military occupation involved frequent lifting of gurneys and that during his Korean War service, he engaged in this activity with even more frequency.

The Veteran's service treatment records fail to reflect documentation of any specific complaints of right hip pain during service, although an April 1959 medical history report reflects the Veteran's affirmation of having experienced swollen or painful joints.  However, the Veteran has credibly reported, both through his submitted statements and his hearing testimony, that he experienced some hip pain during service and an exacerbation of his hip pain soon after service.  The Veteran has also reports that as a medical corpsman, he had access to medications and would treat many of his maladies himself during service.  Moreover, he has reported that during his post-service career in medical sales, he had access to pharmaceuticals and was able to continue to self-treat his various ailments.

The record reflects that the Veteran is currently diagnosed with a right hip disorder, namely right hip osteoarthritis, status-post right hip arthroplasty; thus, the relevant inquiry is whether an etiological link can be established between his current disability and service.  The Board notes that he has provided competent lay evidence regarding the onset of his right hip pain during service, as he is capable, as a lay person, to experience and report his right hip symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds that his reports are credible as they have remained consistent over time and are also consistent with the nature of his service, as reflected in his service medical and personnel records.  Further, the Veteran's demeanor and testimony during his Board hearing conveyed credibility, and his assertions regarding the continuity of his symptoms since service were corroborated by the competent, credible lay testimony of his friend, who reports that observing the Veteran experience orthopedic pain since their friendship began in 1961.  Accordingly, the Veteran's lay statements will be afforded great probative weight.

Further, the Board finds that there is also probative medical evidence of record linking the Veteran's current right hip disorder to service.  Pursuant to the Board's September 2011 remand directives, the Veteran was afforded a new VA examination with regard to his claimed hip disorder.  After reviewing the Veteran's claims file, including his service treatment records, and chronicling the Veteran's reported history of his right hip disorder, the VA examiner opined that it is at least as likely as not that this hip disorder was incurred in or caused by the Veteran's service.  In support of this opinion, the examiner cited the Veteran's 1959 affirmance of joint symptomatology, as well as the Veteran's in-service duties of lifting heavy litters while transporting patients.  The examiner noted that these duties required the Veteran to lift heavy objects from high elevations, including plane cargo holds, as well as carrying heavy objects while ascending and descending stairs and ladders.  The examiner stated that osteoarthritis is linked to weightbearing, and that certain professions involving more weightbearing, such as those requiring heavy lifting, are linked to an increased risk of developing osteoarthritis.  Furthermore, the examiner stated that the Veteran's in-service heavy lifting duties could have all contributed to his development of hip osteoarthritis.

The Board finds that this medical opinion is probative, as it is unequivocal and clearly stated.  Moreover, the opinion is predicated on an accurate review of the evidence of record and includes consideration of the Veteran's credible, competent lay statements.  Furthermore, the opinion is supported by a detailed and thorough rationale.  As such, the Board affords this medical opinion great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

In sum, the record reflects a currently diagnosed right hip disability, credible accounts of the incurrence of an in-service right hip injury, credible accounts of continuity of symptomatology since service, and a probative medical opinion linking the Veteran's current right hip disorder to service.  As such, all of the elements required for establishing service connection have been met, and the Veteran's claim is therefore granted.



ORDER

Service connection for right hip osteoarthritis, status-post right hip arthroplasty, is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


